EX PARTE:
                     •                        CAUSE NO.:       W99-02631-P {A)

STANLEY 0. MOZEE                              IN THE 203rd JUDICIAL DISTRICT

                                              COURT OF DALLAS COUNTY, TEXAS



                   . *****     S U P P LE M E N T A L          *****



                        POST CONVICTION WRIT OF HABEAS CORPUS

                                {ART. 11.07, V. A. C. C. P.)




ATTORNEY FOR APPLICANT:                       ATTORNEY FOR STATE:

.Ezekiel Tyson, Jr.                           HOUN.   SUSAN HAWK
The Tyson Law Firm
342 W. Montana Avenue                         FRANK CROWLEY COURTHOUSE
 Dallas, TX 75224
                                              DALLAS, TX 75207-4313




                                                                                  RECEIVED IN
                                                                          COURT OF CRIMINAL APPEAlS

                                      FELICIA PITRE                                 AUG 19 2015
                                     DISTRICT CLERK
                                                                                 Abel Acosta, Clerk
                             FRANK CROWLEY COURTHOUSE

                             133 N RIVERFRONT BLVD., LB 12

                               DALLAS, TEXAS 75207-4313
 1
     EX PARTE:                                    CAUSE NO:     W99-02631-P (A)

 2
                                                  IN THE 203rd JUDICIAL DISTRICT

 3
     STANLEY 0. MOZEE                             COURT OF DALLAS COUNTY, TEXAS

4

 5                                   SUPPLEMENTAL
 6

 7
     Order (12 Feb 15)                                                       Vol. 1-01
 8   - Bond Pending

 9   Order of Recusal (24 Feb 15)                                            Vol. 1-02
     -Judge Jennifer Bennett
10
     Order Transferring    (02 Mar 15)                                       Vol. 1-03.
11   -Transferred to the 195th

12   Writ Docket                                                             Vol. 1-04

13   Order of Transfer     (04 Mar 15)                                       Vol. 1-05
     - 203rd
14
     Order of Receiving     (13 Mar 15)                                      Vol. 1-06
15   -203rd

16   PostCard    (18Mar15)                                                   Vol. 1-07
     Request for Extension of Time Granted
17
     Letter from Judge Hawthorne requesting and extension of                 Vol. 1-08
18   Time (14 Aug 15)

19   Clerk's Certificate                                                     Vol. 1-10


20

21

22

23
                                           Cause Number:

THE STATE OF TEXAS                                                                  § IN THE CRIMINAL

vs.                                                                                 § 265TH JUDICIAL DISTRICT COURT
    ;5Tc....-/l /e /                       J1o            ZcC'                      § DALLAS COUNTY, TEXAS


                                                                             ORDER

ThilieecC:OoUiuni'lflillinJrtds!fttehiiiatrmffiee1ibiOonrudfiTmi1thneeaabbloJiviee'Ssit1tyltleetd~mmtttdhtntwmtll!tb:n:e:ntc~dhc::llasiS1ee-slsiitiOrnudtldrbh1e::-:.-1hh1eelldd---.
imoihcient lor the followmg reason(s):                                                                   ·                                                             ,
iUld hood tube set atl inca eased tot decreased                                             to.                                                        and it.is
~

The Court further Orders that, as a condition of remaining on bond pending the
disposition of the case, the following restrictions shall apply. The defendant shall:

     Vremain in                          D4.j/c.... 2                               . County, Texas at all times; "i .5 v r!a/li/"!/
~ot   directly nor indirectly communicate with the alleged victim or \ms:n:I!.ber J&,
  the victim's family, shall not go near the residence, school, place of e plpyn;nt                                                                                        :1J
             or other places frequented by the victim or family;                                                                                         . :    's N
                                                                                                                                                    \ - ,: ,-,
_ _ have no contact with any minor child;                                                                                                            \ r\r
                                                                                                                                                      0')"
                                                                                                                                                       ~?,.
_ _ abide by the following home curfew:                                                                                                                 c:: .,.

_ _ be restricted to home confmement;

_ _ be place on the Electronic Monitoring program to be paid for by the defendant/
              Court;

_ _ be placed on SCRAM to be paid for by the defendant/ Courtb ;/t•/                                                                                                             pft.id'e ir         Cov"'lff              f'/,


                          WRIT NO. W99-02631-R(.A)
                        TRIAL CAUSE NO. F99-02631-R


    THE STATE OF TEXAS                   §      IN THE 265th JUDICIAL

    v.                                    §     DISTRICT COURT

    STANLEY ORSON MOZEE                  §     DALLAS COUNTY, TEXAS

                             ORDER OF RECUSAL

          The Court, on the Court's own motion, has determined that this matter
    should be considered by another district court judge and that recusal 1s
    appropriate in this case;

          IT IS THEREFORE ORDERED that Jennifer Bennett, presiding
    judge of the 265th Judicial District Court, does hereby voluntarily recuse
    herself from hearing any matter in this case and refers this cause to the
    Presiding Judge of the First Administrative Judicial Region for assignment.

          The Clerk of the Court shall immediately trahsmit a copy of this Order
    to Judge Mary Murphy, Presiding Judge of the First Administrative Judicial
    Region, to the Defendant, and to counsel for the State.


            SIGNED AND DATED tills        ~day            of
    2015.




                                   JUDGE JENNI ER BE NETT
                                   265TH JUDICIAl. DIS RICT COURT
                                   DALLAS COUNTY, TEXAS




                                                                                   2
,



                                              WRIT NO. W99-02631-R(A) ·.
                                            TRIAL CAUSENO. F99-0263I-R



        THE STATE OF TEXAS                             §          IN THE:,265TH JUDICIAL
                                                       §
                                                       ,§                 'i·.
    .   V.                                            -§          DISTRICT COURT
                                                       §
                                                       §
        STANLEY ORSON MOZEE                            §          DALLAS COUNTY, TEXAS




                                              ORDER TRANSFERRING

                Based ort a recusal, this case is transferred to the I 95th Judicial District Court of Dallas

        County, Te_xas ..

               IT IS SO ORDERED.

                Signed this   ;1.. day of    tr{P..&C-L                  '2015.




        ORDER TRANSFERRING.:.. Page I or' I

                                                                                                                3
                          TRIAL DOCKET- CRIMINAL DISTRICT COURT- DALLAS COUNTY, TEXAS

BAIL STATUS: JAIL                                                                    NO.   W99-02631 (A)        -q-
         STATE OF TEXAS                   ATTORNEYS                    OFFENSE                       DATE OF FILING
                                     ..
STANLEY ORSON MOZEE




DATE OF ORDER                                        ORDER OF COURT
                                                -
                                          ().~r-A.    e__'   -~       \\- Ll'-t..i
                                                                              VOL 681 PAGE 336



                                ORDER OF TRANSFER
Date March 4. 2015

On this, the 4TH day of March A.D. 2015, it is the order of the Judge of the JUDICIAL District
Court 195th Dallas County, that the following causes be and the same are hereby
transferred to JUDICIAL District Court 203rd in and of Dallas. County, Texas, for trial and final
adjudication:

Cause#         ·state of Texas vs.                   Offense
W9902631A       MOZEE STANLEY                        WRIT




                                                                                           5
                                                                            VOL 658 PAGE 318



                                ORDER OF RECEIVING
Date March 13. 2015

On this, the 13th day of March A.D. 2015, it is the order of the Judge of the JUDICIAL District
Court 203rd Dallas County, that the following causes be and the same are hereby
received from JUDICIAL District Court 195th in and of Dallas County, Texas, for trial and final
adjudication:

Cause#         State of Texas vs.                   Offense
W99-02631-     Stanley Orson Mozee                  WRIT
A




                                                                                          6
                                                                                                                                                                                    I'
                                                                                                                                                                                    0
                   OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                        P.O. BOX 12308, CAPITOL STATION) AUSTIN, TEXAS 78711
                                                                                          . , ~ , ~ '::1 r- ~-~"
                                                                                         ....:..~· .               ··-~,.   ··,




                                                                               ·"····


e                                                                              . ··"''
                                                                                ~.~




                                                                                                                                   !




                                                                                                                                  {>
                                                                                                                                       :   .   .:. .




                                                                                                                                                ;'1 /'l
                                                                                                                                                       I   -~ ~   , • •. • '




                                                                                                                                                                    --~-"'-6 ~~
                                                                                                                                                                               .'




 MOZEE, STANLEY         ORS~~·· ti~r.1\Ct:)~K.:w~:.~"ll:~~(A'f;. ·. ' · · ~~~~~:7:1.
 On this day, this Court_has grant~d,~lh~tffa(,,oou.~Js request for an extension of time
 to file the supplemental record. ·,;''rb~'':'?sw-P.'Pi~·Q:l-~htal record is due in this Court on
 Monday, August 31, 2015.               ··"·,~:__;_;:::'·;):>;··'-         ·

                                                                                                            Abel Acosta, Clerk

e                                 PRESIDING JUDGE 265TH DISTRICT COURT
                                  133 N. RIVERFRONT BOULEVARD, LOCK BOX 30
                                  DALLAS, TX 75207

                                                                                                                                                                                          I
                                                                                                                                                                                          I
                                                                                                                                                                                         .I
                                                                                                                                                                                          I


e,:::.wes:3e 7$.207              ll•tl'fh t' Itt lJlufr t. fl •t rarl•f•tf\rhff•f"u If, IUlnf'1 H' h
Yolanda Baker                                                                                                                  Lisabeth Kellett
Court Coordinator                                                                                                               Court Reporter
214-653-5822                                                                                                                     214-653-5823


                                                                                                           0
                                                                                                           ~s...,.,
                                                                                                           r-c_n~t
                                                                                                           ::>~C:
                                                                                                                            ~
                                                                                                                            C)

                                                                                                                            c:.n
                                                                                                                            ::o-
                                                                                                                            c::
                                                                                                                            G")
                                                                                                                                      ,
                                                                                                                                      ..-
                August 12, 2015                                                                            (./')   ~·:":1
                                                                                                                            .r;:-     ~-
                                                                                                           c;n:;:;                    •
                                                                                                           o--1·
                                                                                                           ~

                                                                                                           ---~·=-
                                                                                                                   (""J-o
                                                                                                                            J:ZII
                                                                                                                            ::I::
                                                                                                                                      m
                                                                                                      ,
                                                                                                      0    JTlfTI;;"J
                                                                                                            x:::o.-.1
                                                                                                               l>~           9.   0
                                                                                                      ""'
                                                                                                      c:: en
                                                                                                      -1
                                                                                                                             _...
                Texas Court of Criminal Appeals                                                       -<                     ;;,..J


                P. 0. Box 12308     ·.
                Austin, Texas 78711

                                                                RE:     Ex Parte Dennis Lee Allen
                                                                        No. WR-56,666-03; W00-01305-(B)

                                                                        Ex Parte Stanley Orson Mozee
                                                                        No. WR-82,467-01; W99-02631-(A)


                Dear Honorable Judges of the Court of Criminal Appeals:.

                       The Court of Criminal Appeals previously granted an extension of time to file the
                supplemental record on these cases to August 31, 2015. We have determined additional time·is
                needed to complete the hearing and have the supplemental record by that date. Therefore, I
                request an extension to October 31, 2015, to provide the Court of Criminal Appeals with this
                supplemental record.

                        The supplemental information requested in this case will require a full evidentiary hearing
                before the Court. The parties have informed the Court they need this additional time to prepare
                for and conduct this hearing. The reasons the parties need this additional time are:

                    1.     The State is represented in this case by the Dallas County District Attorney's Office's
                           Conviction Integrity Unit: The attorneys in this unit who are responsible for representing
                           the State are Patricia Cummings and Cynthia Garza. Mi Cummings is new to the District
                           Attorney's Office, having started her job as Chief of the Conviction Integrity Unit on July
                           6, 2015. Additionally, Cynthia Garza was out on matei11ity leave, and found it necessary
                           to extend her leave to past the original date she expected to return. Ms. Garza has just
                           recently returned to work fulltime on July 20, 2015.




Frank Crowley Courts Building, 7th Floor                                                                                        8
133 N. Riverfront Blvd., LB-28                                                                                          Phone: 214-653-5820
n::.ll::.o: TP.n"   7'\?07.4~QQ
Letter to the Court of Criminal Appeals
August 12, 2015
Page 2

2.      Gary A. Udashen is representing Mr. Allen on behalf of the Innocence Project of Texas.
        Mr. Udashen has informed the court that he also needs additional time to prepare for this
        hearing. In addition to various trial and appellate matters, in the months of July and
        August, Mr. Udashen has been course director for the State Bar Advanced Criminal Law
        Course, as well as course director for the Texas Criminal Defense Lawyers
        Association/Innocence Project ofTexas Innocence Seminar.

3.      Lead counsel for Mr. Mozee is Nina Morrison pfthe National Innocence Project based in.
        New York. . Ms. Morrison handles cases around the country and needs additional time,
        once a hearing date is set, to make arrangements to be in Dallas for this hearing.

4.      Once the parties have completed their preparation for this hearing, the court will need to
        clear some time on its trial docket to conduct this hearing.

       In light of the aforementioned, this   ~ourt   requests an extension of time until October 31,
2015, to resolve the issues.

                                               Yours very truly,.



                                               Honorable Teresa Hawthorne
                                               Presiding Judge, 203rd Judidal District Court

JOINED BY THE PARTIES:




Patricia Cummings
                                               ~
                                               ~~
                                               Sorrels, Udashen & Anton
Assistant District Attorneys                  .. Attorney for Dennis Lee Allen
Attorneys for the State



Ezekiel Tyson, Jr.
The Tyson Law Firm
Nina Morrison
Innocence Project, Inc.
Attorneys for Stanley Orson Mozee




                                                                                                  9
The State of Texas      §
                        §
County of Dallas        §



I, Felicia Pitre, Clerk of the District Courts of Dallas County, Texas, do

hereby certify that the documents contained in this record to which

this certification is attached are all of the documents specified by

Texas Rule of Appellate Procedure 34.5(a) or Code of Criminal

Procedure Section 11.07(3) (a) including all other documents timely

requested by a party to this proceeding under Texas Rule of

Appellate Procedure 34.5(b), and that have been filed with the trial

court clerk, and unless otherwise indicated in this record.



GIVEN UNDER MY HAND AND SEAL at my office in Dallas County,

Texas, on this August 14. 2015.


                            Clerk Signature:   A vu;;v lvf C:O~

                            Name               ANA McDANIEL
                                               Deputy District Clerk




                                                                       10